DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Armstrong on 27 July 2021.

The application has been amended as follows: 

IN THE CLAIMS filed on 07 August 2019

[Claim 1] (Currently Amended) An exhaust purification system of [[the]] an internal combustion engine, comprising: 
an exhaust purification catalyst arranged in an exhaust passage of the internal combustion engine and having a catalytic function; 
[[the]] a direction of flow of exhaust; 
an oxygen feed device feeding gas containing oxygen into exhaust gas flowing into the particulate filter at [[a]] the downstream side from the exhaust purification catalyst in the direction of flow of exhaust; 
a detection device changing in output according to a concentration of ammonia in exhaust gas flowing out from the particulate filter; and 
a control device controlling the oxygen feed device and estimating an amount of deposition of particulate matter on the particulate filter, 
wherein the control device is configured to control the oxygen feed device so as to continuously or intermittently feed oxygen from the oxygen feed device to the particulate filter if a temperature of the exhaust purification catalyst is in a predetermined temperature range of equal to or greater than an activation temperature and an air-fuel ratio of exhaust gas discharged from a body of the internal combustion engine is a rich air-fuel ratio richer than a stoichiometric air-fuel ratio, and estimate the amount of deposition of particulate matter on the particulate filter based on the output of the detection device when feeding oxygen.

[Claim 2] (Original) The exhaust purification system of the internal combustion engine according to claim 1, wherein the predetermined temperature range is 400°C to 600°C.

[Claim 3] (Currently Amended) An exhaust purification system of [[the]] an internal combustion engine, comprising: 

a particulate filter arranged in the exhaust passage at a downstream side from the exhaust purification catalyst in [[the]] a direction of flow of exhaust; 
an oxygen feed device feeding gas containing oxygen into exhaust gas flowing into the particulate filter at [[a]] the downstream side from the exhaust purification catalyst in the direction of flow of exhaust; 
a detection device changing in output according to a concentration of ammonia in exhaust gas flowing out from the particulate filter; and 
a control device controlling the oxygen feed device and estimating an amount of deposition of particulate matter on the particulate filter, 
wherein the control device is configured to control the oxygen feed device so as to continuously or intermittently feed oxygen from the oxygen feed device to the particulate filter under conditions in which, when an air-fuel ratio of exhaust gas exhausted from a body of the internal combustion engine is a rich air-fuel ratio richer than a stoichiometric air-fuel ratio, hydrogen or ammonia is generated at the exhaust purification catalyst, and estimate the amount of deposition of particulate matter on the particulate filter based on the output of the detection device when feeding oxygen.

[Claim 4] (Currently Amended) The exhaust purification system of the internal combustion engine according to claim 1, wherein the control device makes the oxygen feed device feed air so that [[the]] a time average air- fuel ratio of exhaust gas flowing 

[Claim 5] (Currently Amended) The exhaust purification system of the internal combustion engine according to claim 1, wherein the control device makes the oxygen feed device continuously feed oxygen so that [[the]] an average air-fuel ratio of exhaust gas flowing into the particulate filter is continuously the stoichiometric air-fuel ratio, when estimating the amount of deposition of particulate matter on the particulate filter.

[Claim 6] (Currently Amended) The exhaust purification system of the internal combustion engine according to claim 1, wherein the control device makes the oxygen feed device feed air in the exhaust gas so that the air-fuel ratio of the exhaust gas flowing into the particulate filter alternately changes between [[a]] the rich air-fuel ratio and a lean air-fuel ratio leaner than [[a]] the stoichiometric air-fuel ratio and so that [[the]] an average air-fuel ratio over time of exhaust gas flowing into the particulate filter is the stoichiometric air-fuel ratio, when estimating the amount of deposition of particulate matter on the particulate filter.

[Claim 7] (Currently Amended) The exhaust purification system of the internal combustion engine according to claim 1, wherein the detection device is a NOx sensor detecting NOx in the exhaust gas, which is configured to change in output in accordance with a concentration of NOx as well as [[a]] the concentration of ammonia in the exhaust gas.

[Claim 8] (Currently Amended) The exhaust purification system of the internal combustion engine according to claim 1, wherein the control device removes particulate matter deposited on the particulate filter as processing for regenerating the particulate filter, when the amount of deposition of particulate matter on the particulate filter is equal to or greater than a predetermined amount.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “estimating an amount of deposition of particulate matter on the particulate filter, wherein the control device is configured to control the oxygen feed device so as to continuously or intermittently feed oxygen from the oxygen feed device to the particulate filter if a temperature of the exhaust purification catalyst is in a predetermined temperature range of equal to or greater than an activation temperature and an air-fuel ratio of exhaust gas discharged from a body of the internal combustion engine is a rich air-fuel ratio richer than a stoichiometric air-fuel ratio, and estimate the amount of deposition of particulate matter on the particulate filter based on the output of the detection device when feeding oxygen” in claims 1 and 3, respectively.
The closest prior art is DeGeorge et al. (US 2015/0086426). DeGeorge et al. (DeGeorge) discloses an exhaust emissions system with a particulate filter and an ammonia sensor utilized for determining the soot load of the filter. (See DeGeorge, Abstract). However, DeGeorge fails to teach or fairly suggest, alone or in combination, “estimating an amount of deposition of particulate matter on the particulate filter, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lueders, Otsuki, Shimode, Gwidt, Norris, Khaled, Nishioka, Williges, and DeGeorge show exhaust soot estimation devices within the start of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746